Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 17/046,137 (Publication No. 20210036739) filed 10/08/2020 as originally filed claims 1-20 presented for examination.
Allowable Subject Matter

     Claims 1-20 are allowed.   
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Brand (Brand et al., U.S. Patent No. 7,768,392 B1) teaches a system and method that provides, determining a distance between a signpost and a tag for locating a tag using multiple signposts, the system uses a received signal at the tag from the signpost, measures the signal strength of the signal with respect to one or more antennas on the tag, calculates received signal strength indication (RSSI) using the measured signal strength, from which a distance can be determined between the signpost and the tag, further, uses signals received from multiple signposts to measure multiple signal strengths, resulting in multiple distance determinations corresponding to the various signposts, and establishing a location for the tag (e.g., Abstract).  However, Brand does not expressly teach the following underlined limitations:      An electronic label apparatus, wherein the electronic label apparatus comprises: an inductive communication unit which is configured to communicate wirelessly using inductive signals; one or more processors; one or more memories including a computer program code; and a power source which is configured to supply electric power to the inductive communication unit, the one or more processors, and the one or more memories for enabling their operation; and the one or more processors, the one or more memories, the computer program code and the power source with the electric power are configured to cause the electronic label apparatus at least to: receive at least one inductive signal of a known transmission power, each inductive signal being transmitted from a known location; measure signal power components of the at least one received inductive signal, the signal power components being orthogonal with respect to each other; and determine information about a location of the electronic label apparatus based on the measured signal powers, the known transmission signal power components and the known locations, as disclosed in independent claim 1.       An inductive base station for one or more electronic label apparatus, wherein the inductive base station, a location of which is known, comprises: an inductive communication unit which is configured to communicate wirelessly inductive signals; one or more processors; one or more memories including a computer program code and a unique identification data of the inductive base station; and a power source which is configured to supply electric power to the inductive communication unit, the one or more processors, and the one or more memories for enabling their operation; the one or more processors, the one or more memories, the computer program code and the power source measure signal power components of the at least one received inductive signal from the at least one electronic label apparatus, the signal power components being orthogonal with respect to each other; and determine information about a location of the at least one electronic label apparatus based on the signal power components, the known transmission power of the measured signals, the unique identification data of the electronic label apparatus, and the known location of the inductive base station, as disclosed in independent claim 7.       An electronic label system, wherein the electronic label system comprises: a plurality of electronic label apparatuses, a plurality of inductive base stations at known locations, and a radio base station system, and each of the electronic label apparatuses comprises: a first inductive communication unit which is configured to communicate wirelessly using inductive signals of known transmission power; one or more first processors; one or more first memories including a first computer program code and a unique identification data of the electronic label apparatus; and a first power source which is configured to supply electric power to the first inductive communication unit, the one or more first processors, and the one or more first memories for enabling their operation; and the one or more first processors, the one or more first memories, the first computer program code and the first configured at least to: measure received signal power components of at least one inductive signal of the first inductive signal and the second inductive signal communicated by the second inductive communication unit, a location of which is to be determined, and at least one of the inductive base stations, the signal power components being orthogonal with respect to each other; and determine information about a location of the electronic label apparatus a location of which is to be determined based on the measured signal power components, the known transmission power of the at least one measured signal, the unique identification data of the electronic label apparatus a location of which is to be determined, and the at least one known location of the inductive base stations participated in the communication, as disclosed in independent claim 13.       A method of locating an electronic label apparatus by the electronic label apparatus, the method comprising: receiving at least one inductive signal of known transmission power from a known location; measuring signal power components of at least one of inductive signals, and determining information about a location of the electronic label apparatus on the basis of the measured signal power components, the known transmission powers and known locations of transmission, the signal power components being orthogonal with respect to each other; and supplying electric power from a first power source of the electronic label apparatus for enabling operation of the electronic label apparatus, as disclosed in independent claim 19.       A method of locating an electronic label apparatus, the method further comprising: receiving, by an inductive base station, an inductive signal from an electronic label apparatus, a signal of an electronic label apparatus carrying unique identification data of ; measuring, by an inductive base station, signal power components of the received inductive signal, the signal power components being orthogonal with respect to each other; and determining information about a location of the electronic label apparatus on the basis of the measured signal power components, the known transmission power, the unique identification data of the electronic label apparatus, and the known location of the inductive base station, as disclosed in independent claim 20.       For these reasons, independent claims 1, 7, 13, 19, and 20 are allowed.  Claims 2-6, 11, 15-16 are dependent of independent claim 1 and are allowed for the same reasons set forth in independent claim 1, claims 8-10, 12 are dependent of independent claim 7 and are allowed for the same reasons set forth in independent claim 7, claims 14, 17-18 are dependent of independent claim 13 and are allowed for the same reasons set forth in independent claim 13.  
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

February 11, 2022